DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 03/14/2022 has been entered. Claim 12 has been cancelled. Claim 21 has been added. Claims 1-11 and 13-21 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, the claim recites “ICN does not include a bus to communicate data between the first and second masters and the pluralities of slave.” This limitation is not supported by the Specification. Contrary to the claimed limitation, figure 1 shows a bus between the switches connecting the masters 102, 103 and 104 and the slave 106, 107, 108 and 109. Further, it is unclear how the masters, the switches and the slave in the ICN can communicate without being connected through a bus.

*Examiner’s notes: Due to the ambiguities in the claim 21 as to how the switches connecting the masters and the slaves can communicate without being connected through a bus, NO art has been applied thereto. The Examiner will not speculate about the scope of the claims. See MPEP 2173.06 where there is a great deal of confusion and uncertainty as to proper interpretation of the limitations of a claim, it would not be proper to reject such claim on the basis of prior art. 

Response to Arguments
Applicant’s arguments, filed 03/14/2022, with respect to the rejections of claim 9 have been fully considered and are persuasive.  The rejections of claims 9-11, and 13-16 have been withdrawn.

Applicant's arguments filed 03/14/2022, with respect to the prior art rejections of claims 1 and 17 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the cited art Kobayashi (US 20080046603) fails to teach the switches of the ICN as each being a one-input multi output switch, a multi-input one-output switch or a multi-input multi-output switch. The Examiner respectfully disagrees. Kobayashi discloses that the switch can be a multi-input one-output switch (see figure 22B, switch 4105 is a multi-input one-output switch).
Applicant further argues that Kobayashi fails to teach each switch of the plurality of the switches communicate a set of data transaction between master A and slave A as well as master B and slave B. The Examiner respectfully disagrees. It is noted that in Kobayashi, each switch 331-334 involves in the communication of data between master A-slave A and master B-slave B as they participated in the arbitration of all transactions and is controlled by switch control unit 311 to be close and/or open depending on the master/slave pair that participating in the data transaction.
Applicant further argues that Kobayashi fails to teach monitoring transactions associated between master A slave A as well as master B slave. The Examiner respectfully disagrees. It is noted that in Kobayashi, transaction through the switches from both master A and master B are monitored ((see para 0107, A bus arbiter 312 is a part that mediates requests to avoid a conflict when multiple masters request the use of the bus 305. For example, the bus arbiter receives an asserted request (req) signal 361 from the master (A) 301, and an asserted req signal 362 from the master (B) e.g. monitoring the activity of the set data transaction from master A and master B that handled by each switch 331-334).    
Regarding claim 17, Applicant argues that Kobayashi fails to teach each switch of the plurality of switches is configured to communicate traffic along other predetermined access paths between one or more of the masters and one or more of the slaves. The Examiner respectfully disagrees. It is noted that in Kobayashi, each switch 331-334 communicates along different multiple access paths (see figure 16, switch 334 belongs to access path formed by switches 332 and 334 between master B and slave B and also access path formed by switches 331 and 334 between master A and slave B e.g. each switch).
Applicant further argues that Kobayashi fails to teach monitoring transactions associated with other access paths. The Examiner respectfully disagrees. It is noted that in Kobayashi, transaction through the access paths from both master A and master B as well as the access paths to slave A and slave B are monitored ((see para 0107, A bus arbiter 312 is a part that mediates requests to avoid a conflict when multiple masters request the use of the bus 305. For example, the bus arbiter receives an asserted request (req) signal 361 from the master (A) 301, and an asserted req signal 362 from the master (B) e.g. monitoring the activity of the set data transaction from master A and master B that handled by each switch 331-334). Thus, the access paths going through each switch are all monitored by the arbiter 312.
The Examiner suggests amending claims 1 and 17 to clarify the access path is composed by at least two switches as amended in claim 9 e.g. “wherein the one or more of the first plurality of switches and the one or more of the second plurality of switches that communicate the data traffic between the first Master and the first Slave compose an access path, wherein at least one of the one or more of the first plurality of switches and at least one of the one or more of the second plurality of switches are configured to communicate one or more of the set of data transactions between the second Master and one or more of the plurality of Slaves” and to clarify the monitor of the interfering requests as amended in claim 9 e.g. “wherein the CPM is configured to monitor all read/write requests handled by those switches within the access path other than those read/write requests that are associated with the data traffic between the first Master and the first Slave”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al US publication US 20080046603.

Regarding claim 1, Kobayashi teaches an integrated circuit (integrated circuit of figure 16, see para 0186, the bus system of the present invention is applicable to semiconductor integrated circuits) comprising:
a first Master and a second Master (master A 301 and master B 302);
a plurality of Slaves (slave A 303 and slave B 304);
an Interconnection Network (“ICN”) coupled to the first Master, the second Master, and the plurality of Slaves, wherein the ICN comprises switches, each switch being a switch type selected from a group consisting of a one-input multi-output switch, a multi-input one-output switch, or a multi-input multi-output switch (switches 331-334, see figure 22B shows example of the bus switch circuit including a multi input multi output switch 4105), wherein the ICN is configured to communicate data traffic between the first Master and a first Slave of the plurality of Slaves via a plurality of switches (switches 331 and 333, see para 0129, the master (A) 301 that transfers ordinary data to the slave (A) 303 asserts the req signal 361 of the master (A) 301 to request the bus 305), and wherein the ICN is configured to communicate a set of data transactions between the second Master and one or more of the plurality of Slaves via each switch of the plurality of switches (see para 0128, the master (B) 302 that transfers ordinary data to the slave (B) 304 asserts the req signal 362 of the master (B) 302 to request the bus 305); and
a Channel Performance Monitor (“CPM”) configured to monitor a current activity level of the set of data transactions associated with the plurality of the switches (bus arbiter 312, see para 0107, A bus arbiter 312 is a part that mediates requests to avoid a conflict when multiple masters request the use of the bus 305. For example, the bus arbiter receives… an asserted req signal 362 from the master (B) e.g. monitoring the activity of the set data transaction from master B) and send a channel availability signal to the first Master as a function of the monitoring of the current activity level of the set of data transactions (see para 0107, and, as a result of mediation, asserts an acknowledge (ack) signal 351 e.g. a channel availability signal of master A, also see figure 17 shows that ack for master A is sent at time u7 when there is no activity of data transaction of master B).

Regarding claim 2, Kobayashi further teaches the first Master is configured to initiate a data transaction between the first Master and the first Slave only in response to receipt of the channel availability signal (see figure 17 and para 0129, the master (A) 301 transfers data to the slave (A) 303 beginning in clock cycle u7 e.g. in response to receiving the ack from arbiter 312 in the same clock cycle u7).

Regarding claim 3, Kobayashi further teaches the CPM is configured to send the channel availability signal to the first Master a predetermined number of clock cycles after the plurality of switches have not transferred any of the set of data transactions (see figure 17 and para 0129, because the master (B) 302 is using the bus 305, the master (A) 301 must wait until clock cycle u6 when the master (B) 302 terminates the transfer e.g. the ack is transferred in clock cycle u7 after the switch has not received any data from master B for at least 1 clock cycle).

Regarding claim 4, Kobayashi further teaches the plurality of switches is hardwired to communicate data traffic between the first Master and the first Slave, and wherein each switch of the plurality of the switches is hardwired to communicate each of the set of data transactions between the second Master and the one or more of the plurality of Slaves (see figure 16 shows that the switches is hardwired to communicate between master A-slave A, master B-slave B).

Regarding claim 5, Kobayashi further teaches the channel performance monitor is configured to perform a real-time monitoring of read/write requests handled by the plurality of switches that are associated with the set of data transactions (see para 0107, A bus arbiter 312 is a part that mediates requests to avoid a conflict when multiple masters request the use of the bus 305. For example, the bus arbiter receives… an asserted req signal 362 from the master (B) e.g. real-time monitoring the read/write request from master B).

Regarding claim 6, Kobayashi further teaches the channel performance monitor is configured to not monitor read/write requests handled by the plurality of switches that are associated with data traffic between the first Master and the first Slave (see figure 17 shows that request 361 from master A does not prevent ack 362 to master A thus when the arbiter 312 consider whether to send ack to master A, the arbiter only monitor the request of master B, not the request of master A).

Regarding claim 7, Kobayashi further teaches the channel performance monitor is configured to synchronize the monitored set of data transactions to a common clock domain (see figure 17, data are monitored to a common clock domain u0-u9) and to send the channel availability signal to the first Master when the plurality of switches have not handled a read/write request associated with any of the set of data transactions for a predetermined amount of time (see figure 17 and para 0129, because the master (B) 302 is using the bus 305, the master (A) 301 must wait until clock cycle u6 when the master (B) 302 terminates the transfer e.g. the ack is transferred in clock cycle u7 after the switch has not received any data from master B for at least 1 clock cycle).

Regarding claim 8, Kobayashi further teaches the first Master, the second Master, the plurality of Slaves, the ICN, and the CPM are implemented within the integrated circuit (see figure 16 shows that the masters, the slaves, the bus and the arbiter are within the integrated circuit of figure 16), wherein the first and second Masters and the plurality of Slaves are each IP blocks implemented within the integrated circuit, wherein the first and second Masters are suitable for initiating read/write requests to one or more of the Slaves that are suitable for responding to the read/write requests (see para 0128-0129 discloses that the masters are initiating request while the slaves are responding to the requests).

Regarding claim 17, Kobayashi teaches a method implemented within an integrated circuit (integrated circuit of figure 16, see para 0186, the bus system of the present invention is applicable to semiconductor integrated circuits) that comprises an Interconnection Network (“ICN”) comprising switches each configured to communicate data traffic along predetermined access paths between Masters and Slaves coupled to the ICN (bus 305 comprises switches 331-334 that formed predetermined access paths between master A 301, master B 302 and slave A 303, slave B 304), wherein a plurality of the switches are configured to communicate data traffic along a first predetermined access path between a first one of the Masters and a first one of the Slaves (access path formed by switches 331 and 333 between master A and slave A), and wherein each switch of the plurality of the switches are configured to communicate data traffic along other predetermined access paths between one or more of the Masters and one or more of the Slaves, wherein the other predetermined access paths are not the same as the first predetermined access path (access path formed by switches 332 and 334 between master B and slave B and also access path formed by switches 331 and 334 between master A and slave B e.g. each switch), the method comprising:
monitoring a current activity level of data transfer requests handled by each of the plurality of switches associated with the other predetermined access paths (see para 0107, A bus arbiter 312 is a part that mediates requests to avoid a conflict when multiple masters request the use of the bus 305. For example, the bus arbiter receives an asserted request (req) signal 361 from the master (A) 301, and an asserted req signal 362 from the master (B) e.g. monitoring the activity of the set data transaction from master A and master B that handled by each switch 331-334); and
controlling initiation of the data traffic along the first predetermined access path between the first one of the Masters and the first one of the Slaves as a function of the monitoring of the current activity level of the data transfer requests handled by each of the plurality of switches associated with the other predetermined access paths (see para 0107, and, as a result of mediation, asserts an acknowledge (ack) signal 351 e.g. a channel availability signal of master A, also see figure 17 shows that ack for master A is sent at time u7 when there is no activity of data transaction of master B, see figure 17 and para 0129, the master (A) 301 transfers data to the slave (A) 303 beginning in clock cycle u7 e.g. in response to receiving the ack from arbiter 312 in the same clock cycle u7).

Regarding claim 18, Kobayashi further teaches the controlling the initiation of the data traffic along the first predetermined access path comprises sending a channel availability signal to the first one of the Masters when no data transfer requests have been handled by the plurality of switches associated with the other predetermined access paths for a predetermined time period (see para 0107, and, as a result of mediation, asserts an acknowledge (ack) signal 351 e.g. a channel availability signal of master A, also see figure 17 shows that ack for master A is sent at time u7 when there is no activity of data transaction of master B for at least one clock cycle), wherein the first one of the Masters is configured to initiate data traffic along the first predetermined access path only in response to receipt of the channel availability signal (see figure 17 and para 0129, the master (A) 301 transfers data to the slave (A) 303 beginning in clock cycle u7 e.g. in response to receiving the ack from arbiter 312 in the same clock cycle u7).

Regarding claim 19, Kobayashi further teaches the monitoring of the current activity level of the data transfer requests handled by the plurality of switches associated with the other predetermined access paths comprises not monitoring a current activity level of data transfer requests handled by the plurality of switches associated with the first predetermined access path (see figure 17 shows that request 361 from master A does not prevent ack 362 to master A thus when the arbiter 312 consider whether to send ack to master A, the arbiter only monitor the request of master B or other access path, not the request of master A).

Regarding claim 20, Kobayashi further teaches the switches associated with the first predetermined access path are hardwired to communicate data traffic along the first predetermined access path between the first one of the Masters and the first one of the Slaves, and wherein the switches associated with the other predetermined access paths are hardwired to communicate data traffic along the other predetermined access paths between one or more of the Masters and one or more of the Slaves (see figure 16 shows that the switch is hardwired to communicate between master A-slave A along the first path, master B-slave B along the second path).

Allowable Subject Matter
Claims 9-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the Applicant’s amendments and persuasive arguments. The known prior arts fail to teach and/or fairly suggest “the one or more of the first plurality of switches and the one or more of the second plurality of switches that communicate the data traffic between the first Master and the first Slave compose an access path, wherein at least one of the one or more of the first plurality of switches and at least one of the one or more of the second plurality of switches are configured to communicate one or more of the set of data transactions between the second Master and one or more of the plurality of Slaves, wherein the CPM is configured to monitor all read/write requests handled by those switches within the access path other than those read/write requests that are associated with the data traffic between the first Master and the first Slave” in combination with other limitation found in the independent claim 9.
Other dependent claims inherit the allowable subject matter of the parent claim above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184